Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 29 October 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     Newport 29th 8ber 1780
                  
                  The Frigates and the person you know set sail yesterday under a
                     very strong North East wind. May Almighty God conduct them, and may they arrive
                     safe at their destination. I believe that the English fleet that was before us
                     is returned to Sandy-hook; There is no appearance of its having got into
                     Gardner’s Bay, because the Ships that were left there, according to the reports
                     from New London, had set sail, the 26th inst. to Join them. a Flag that has
                     brought here the prisoners of a Privateer that Carries Your Excellency’s name
                     that has been taken by the Enemy eight days since, is commanded by the same
                     Lieutenant of Arbuthnot that we had already seen. He has told us that Rodney
                     was Labouring at New-york under the; V—l Distemper, that he waited for the
                     Cork fleet to have salt provisions, and that he was after that to go back to
                     the Leeward islands. The Governor Trumbull is very willing to receive at
                     Lebanon Lausun’s cavalry, and I expect to make him go there Directly. I am with
                     respect Sir your Excellency’s most obedient and humble servant
                  
                     le Cte de Rochambeau
                  
               